DETAILED ACTION
	This case is now being examined by Examiner Justin Jonaitis. Applicant is encouraged to contact the examiner at 571-270-5150 if they have any questions regarding the office action.

Drawings
The drawings are objected to because Figure 1 is labeled, “Fig. ” and should be “Fig. 1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 is a multiple dependent claim as it is a method for an interruption-free operation of a device according to one of the preceding claims.  The claim is not an improper multiple dependent claim however there are issues such as if claim 11 were to be considered as depending on claim 6 the instant claim 11 includes an aeration valve and the apparatus defined in claim 6 also has an aeration valve.  Rendering it unclear if applicant intends there to be multiple aeration valves or if this is simply an oversight.  
The same issue applies to claim 12, (which depends on claim 11), as claim 12 requires a pressure regulator which was already claimed in claim 2 (which claim 11 could depend upon).
With respect to claim 15, applicant claims during the third step “” …a query is issued step a query is issued by the control unit…”  However, the control unit is only disclosed in claim 8, therefore if claim 11 was dependent on any other claim but claim 8 the limitation would lack antecedent basis.
In order to overcome the 112 rejection, Examiner suggests removing the multiple dependent limitation from claim 11 and make the claim a method for operation of a device according to claim 1, and amending claim 15 to say “a control unit.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JPS5570365A to Nissan Motor.
	In re claim 1, Nissan discloses a device for interruption-free coating of an object (article (2)) with a coating liquid comprising:
	At least an inlet container (container (50)) for providing the coating liquid to be applied;
	At least a pressurized air source (denoted ‘p’ in figure 2) for supplying pressurized air, which is adapted to transport pressurized air into the inlet container (via pressurized air pipe, see figure 2) in order to transport coating liquid out of the inlet container through an inlet pipe (conduit (17) seen in figure 2);
	At least an application nozzle (nozzle (23)) for applying the coating liquid with an application pressure onto the object;
	Wherein an intermediary container (container (30)) is provided, which is connected on an inlet side to the inlet container by means of the inlet pipe (see figure 2) and which is connected on an outlet side to the application nozzle by means of an outlet pipe (combination of internal passages of coating material discharge device (20) and conduit (19));
	Nissan also discloses two filling level sensors (low level sensor (37) and high-level sensor (38)) for detecting filling levels of the coating liquid in the intermediary container, wherein one filling level sensor is provided for detecting a maximum filling level of the coating liquid, and the other filling level sensor is provided for detecting a minimum filling level of the coating liquid in the intermediary container.
	Nissan however fails to disclose a third filling level sensor for detecting a target filling level of the coating liquid.
	However, it would have been obvious to one having ordinary skill in the art before the filing date of the instant invention was made to include a third filling level sensor located intermediate of the first and second filling level sensors, since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In the instant case one skilled in the art would recognize one or more extra sensors would allow for more precise indications of the fluid levels within the containers.

	In re claim 2, Nissan discloses the apparatus as described above including the pressurized air source is connected to the intermediary container by means of a pressurized air pipe (air pipe (44)).

	In re claim 3, Nissan discloses the apparatus as described above including a pressure regulator (shutoff/suction valve (26)) for regulating the application pressure for applying the coating liquid by means of the application nozzle is provided in the outlet pipe. Examiner notes that movement of the valve even just from on to off is regulation of the pressure, and the amount the valve is open will affect the application pressures.

	In re claim 7, Nissan discloses the apparatus as described above including the pressured air source is adapted to maintain a substantially constant transport pressure during an operation as intended of the device (via the air pipes), which transport pressure is equal to the application pressure of higher than the application pressure (pressurized air flows through chamber 22 which will cause a reduction in pressure as the transport pressure becomes application pressure).

	In re claim 8, Nissan discloses the apparatus as described above including (although not seen in the figures) a control unit for controlling the transport pressure and monitoring a nominal filling level of the intermediary container, and particularly for controlling the application pressure.  Specifically, because the apparatus includes level sensors a control apparatus must be present.  Further the specification mentions for example on page 2 of 3 (second paragraph) control signals from a control panel (not shown) which further notes that a control unit is present but not seen in the figures.

	In re claim 9, Nissan discloses the apparatus as described above including the inlet container has a first valve (Valve (46)) and the pressurized air source has a second valve (valve (42)), which the valves are switchable between opened state and closed states for regulating the fluid quantity exiting the inlet container or the pressurized air source, respectively.
	
	In re claim 10, Nissan disclose the apparatus as described above including the outlet pipe is connected to the intermediary container at the bottom of said container (figure 2 shows the outlet pipe is a dip tube that extends to the bottom of the container).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649